Exhibit 10.2

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (“Agreement”) is entered into
effective as of             , 2012 (the “Grant Date”), by and between Waste
Management, Inc., a Delaware corporation (together with its Subsidiaries and
Affiliates, the “Company”), and you, (the “Employee”), pursuant to the Waste
Management, Inc. 2009 Stock Incentive Plan (the “Plan”). Employee and the
Company agree to execute such further instruments and to take such further
action as may reasonably be necessary to carry out the intent of this Agreement.
The terms and conditions of this Agreement as offered herein must be accepted by
Employee prior to                     , 2012. Failure to timely accept the terms
by such time will result in the immediate and irrevocable cancellation of the
Award offered.

1. Award. The Company hereby grants to Employee the number of Restricted Stock
Units announced on             , 2012. Restricted Stock Units are notational
units of measurement denominated in shares of common stock of Waste Management,
Inc., $.01 par value (“Common Stock”). Each Restricted Stock Unit represents a
hypothetical share of Common Stock, subject to the conditions and restrictions
on transferability set forth below and in the Plan. The Restricted Stock Units
will be credited to Employee in an unfunded bookkeeping account established for
Employee.

2. Vesting of Restricted Stock Units. The period of time between the Grant Date
and the vesting of Restricted Stock Units (and the termination of restriction
thereon) will be referred to herein as the “Restriction Period.” During the
Restriction Period, the Restricted Stock Units will be subject to the
restrictions as set forth herein. Unless timely deferred by Employee in
accordance with Section 5, upon vesting, each Restricted Stock Unit will be
converted into one share of Company Common Stock and Employee will be issued
shares of Common Stock equal to the number of Restricted Stock Units held, free
of any restrictions. Except as otherwise provided herein, the vesting of such
Restricted Stock Units and any Dividend Equivalents relating thereto shall occur
only if Employee is an employee of the Company on the date of vesting and has
continuously been so employed since the Grant Date. Moreover, in order to be
eligible to vest in any portion of the Award, Employee must also have entered
into an agreement containing restrictive covenants concerning limitations on
Employee’s behavior following termination of employment that is satisfactory to
the Company and its affiliates

(a) General Vesting Schedule. The Restricted Stock Units granted pursuant to
this Agreement shall vest in their entirety on the third (3rd) anniversary of
the Grant Date, unless earlier vested or forfeited pursuant to the terms of this
Agreement.

(b) Accelerated Vesting of Restricted Stock Units.

(i) Acceleration on Death or Disability. Upon Termination of Employment from the
Company by reason of Employee’s death or disability (as determined by the
Committee and within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Internal Revenue Code”)), or upon Employee’s disability
prior to a Termination of Employment (as determined by the Committee and within
the meaning of Section 409A of the Internal Revenue Code all Restricted Stock
Units that are not vested at that time immediately will become vested in full.



--------------------------------------------------------------------------------

(ii) Pro-rated Vesting upon Involuntary Termination by the Company or Retirement
by Employee. Upon either an involuntary Termination of Employment without Cause
by the Company or a qualifying Retirement by Employee, Employee will be entitled
to have vested under this award (including the amount of Restricted Stock Units
that have already vested at that time) the amount of Restricted Stock Units
equivalent to the total Restricted Stock Units granted under this Agreement
multiplied by the fraction which has as its numerator the total number of days
that Employee was employed by the Company during the period beginning on the
Grant Date and ending on the date of Termination of Employment, and has as its
denominator 1,096 (being the number of calendar days in Restriction Period).

(iii) Possible Acceleration upon Change in Control or Certain Terminations
Following Change in Control. If there is a Change in Control of Waste
Management, Inc., all outstanding but unvested Restricted Stock Units that are
not vested will become immediately vested in full, unless the successor entity
assumes all awards granted under the Plan and converts the awards to equivalent
grants in the successor effective as of the Change in Control. Provided,
however, even if the successor entity so assumes and converts all awards granted
under the Plan, if the successor entity terminates Employee’s employment during
the Window Period without Cause (as each term is defined in Section 16 below),
or due to Employee’s death or disability, then all outstanding but unvested
Restricted Stock Units (or its equivalent grant in the successor entity) will
become immediately vested in full as of such termination.

3. Forfeitures of Restricted Stock Units. Upon Termination of Employment from
the Company for any reason other than as described in Section 2, Employee shall
immediately forfeit all unvested Restricted Stock Units, without the payment of
any consideration or further consideration by the Company. Upon forfeiture,
neither Employee nor any successors, heirs, assigns, or legal representatives of
Employee shall thereafter have any further rights or interest in the unvested
Restricted Stock Units or certificates therefor.

4. Restrictions on Transfer Before Vesting.

(a) Absent prior written consent of the Committee, the Restricted Stock Units
granted hereunder to Employee may not be sold, assigned, transferred, pledged or
otherwise encumbered, whether voluntarily or involuntarily, by operation of law
or otherwise, from the Grant Date until such shares have become vested and not
subject to deferral.

(b) Consistent with the foregoing, except as contemplated by Section 10, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of

 

-2-



--------------------------------------------------------------------------------

the person entitled to such benefits. If Employee or his or her Beneficiary
hereunder shall attempt to transfer, anticipate, alienate, assign, sell, pledge,
encumber or charge any right or benefit hereunder, other than as contemplated by
Section 10, or if any creditor shall attempt to subject the same to a writ of
garnishment, attachment, execution, sequestration, or any other form of process
or involuntary lien or seizure, then such attempt shall have no effect and shall
be void.

5. Elective Deferrals Prior to Vesting.

(a) The Committee may establish procedures pursuant to which Employee may elect
to defer, until a time or times later than the vesting of a Restricted Stock
Unit, receipt of all or a portion of the shares of Common Stock deliverable in
respect of a Restricted Stock Unit, all on such terms and conditions as the
Committee (or its designee) shall determine in its sole discretion. The
Committee further retains the authority and discretion to modify and/or
terminate existing deferral elections, procedures and distribution options. If
any such deferrals are permitted for Employee, then notwithstanding any
provision of this Agreement or the Plan to the contrary, an Employee who elects
such deferral shall not have any rights as a stockholder with respect to any
such deferred shares of Common Stock unless and until the date the deferral
expires and certificates representing such shares are required to be delivered
to Employee.

(b) Notwithstanding any provision to the contrary in this Agreement, if deferral
of Restricted Stock Units is permitted, each provision of this Agreement shall
be interpreted to permit the deferral of compensation only as allowed in
compliance with the requirements of Section 409A of the Internal Revenue Code
and any provision that would conflict with such requirements shall not be valid
or enforceable. Employee acknowledges, without limitation, and consents that
application of Section 409A of the Internal Revenue Code to this Agreement may
require additional delay of payments otherwise payable under this Agreement.
Employee and the Company further hereby agree to execute such further
instruments and take such further action as reasonably may be necessary to
comply with Section 409A of the Internal Revenue Code.

6. Rights as a Stockholder. Employee will have no rights as a stockholder with
regard to the Restricted Stock Units prior to vesting. However, the Company will
pay Dividend Equivalents on unvested Restricted Stock Units, in the form of cash
at such time as dividends are paid on the Company’s outstanding shares of Common
Stock; provided that, for Restricted Stock Units that are subject to a valid
deferral election of Employee pursuant to Section 5, the Company will pay
Dividend Equivalents in the form of additional deferred Restricted Stock Units,
credited to Employee’s deferral account effective as of such time as dividends
are paid on the Company’s outstanding shares of Common Stock, but not
distributable until such time as directed by Employee’s deferral election.

7. Taxes. To the extent that the vesting or receipt of the Restricted Stock
Units or Dividend Equivalents or the lapse of any restrictions results in a
taxable event to Employee for federal or state tax purposes, Employee shall
deliver to the Company at the time of such receipt or lapse, as the case may be,
such amount of money or shares of Common Stock received upon

 

-3-



--------------------------------------------------------------------------------

vesting of Restricted Stock Units or other shares of Common Stock owned by
employee, at Employee’s election, as the Company may require to meet its
obligation under applicable tax laws or regulations, and, if Employee fails to
do so, the Company is authorized to withhold from the shares of Common Stock
deliverable as a result of the vesting of the Restricted Stock Units or from any
cash or other form of remuneration then or thereafter payable to Employee an
amount equivalent to any tax required to be withheld by reasons of such
resulting taxation.

8. Changes in Capital Structure. If the outstanding shares of Common Stock or
other securities of Waste Management, Inc., or both, shall at any time be
changed or exchanged by declaration of a stock dividend, stock split,
combination of shares, or recapitalization, the number and kind of Restricted
Stock Units shall be appropriately and equitably adjusted so as to maintain the
proportionate number of shares.

9. Compliance With Securities Laws. The Company will not be required to deliver
any shares of Common Stock pursuant to this Agreement if, in the opinion of
counsel for the Company, such issuance would violate the Securities Act of 1933
or any other applicable federal or state securities laws or regulations. Prior
to the issuance of any shares pursuant to this Agreement, the Company may
require that Employee (or Employee’s legal representative upon Employee’s death
or disability) enter into such written representations, warranties and
agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Agreement.

10. Assignment. The Restricted Stock Units are not transferable (either
voluntarily or involuntarily), other than pursuant to a domestic relations
order. Employee may designate a beneficiary or beneficiaries (the “Beneficiary”)
to whom the Restricted Stock Units will pass upon Employee’s death and may
change such designation from time to time by filing a written designation of
Beneficiary on such form as may be prescribed by the Company; provided that no
such designation shall be effective until filed with the Company. Employee may
change his or her Beneficiary without the consent of any prior Beneficiary by
filing a new designation with the Company; provided that no such designation
shall be effective prior to receipt by the Company. Following Employee’s death,
the Restricted Stock Units will pass to the designated Beneficiary and such
person will be deemed Employee for purposes of any applicable provisions of this
Agreement. If no such designation is made or if the designated Beneficiary does
not survive Employee’s death, the Restricted Stock Units shall pass by will or,
if none, then by the laws of descent and distribution.

11. Successors and Assigns.

(a) This Agreement shall bind and inure to the benefit of and be enforceable by
Employee, the Company and their respective permitted successors or assigns
(including personal representatives, heirs and legatees), except that Employee
may not assign any rights or obligations under this Agreement except to the
extent, and in the manner, expressly permitted herein.

(b) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company that assumes all Awards granted under the
Plan as contemplated by Section 2(b)(iii) to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place,
subject to the vesting rights under Section 2(b)(iii).

 

-4-



--------------------------------------------------------------------------------

12. Limitation of Rights. Nothing in this Agreement or the Plan may be construed
to:

(a) give Employee any right to be awarded any further Restricted Stock Units (or
other form of stock incentive awards) other than in the sole discretion of the
Committee;

(b) give Employee or any other person any interest in any fund or in any
specified asset or assets of the Company (other than the Restricted Stock Units
and applicable Common Stock following the vesting of such Restricted Stock
Units); or

(c) confer upon Employee the right to continue in the employment or service of
the Company.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Texas, without reference to
principles of conflict of laws.

14. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

15. No Waiver. The failure of Employee or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Employee or the Company may have under this Agreement shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.

16. Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings set forth in the Plan. Certain other
terms used herein have definitions given to them in the first place in which
they are used. In addition, the following terms shall have the meanings set
forth in this Section 16.

(a) “Board” means the Board of Directors of Waste Management, Inc.

(b) “Cause” means any of the following: (i) willful or deliberate and continual
refusal to materially perform Employee’s employment duties reasonably requested
by the Company after receipt of written notice to Employee of such failure to
perform, specifying such failure (other than as a result of Employee’s sickness,
illness, injury, death or disability) and Employee fails to cure such
nonperformance within ten (10) days of receipt of said written notice;
(ii) breach of any statutory or common law duty of loyalty to the Company;
(iii) Employee has been convicted of, or pleaded nolo contendre to, any felony;
(iv) Employee willfully or intentionally caused material injury to the Company,
its property, or its assets; (v) Employee disclosed to unauthorized person(s)

 

-5-



--------------------------------------------------------------------------------

proprietary or confidential information of the Company that causes a material
injury to the Company; (vi) any material violation or a repeated and willful
violation of the Company’s policies or procedures, including but not limited to,
the Company’s Code of Business Conduct and Ethics (or any successor policy) then
in effect.

(c) “Change in Control” means the first to occur on or after the Grant Date of
any of the following events:

(i) any Person, or Persons acting as a group (within the meaning of
Section 409A), acquires, directly or indirectly, including by purchase, merger,
consolidation or otherwise, ownership of securities of the Company that,
together with securities held by such Person or Persons, represents fifty
percent (50%) or more of the total voting power or total fair market value of
the Company’s then outstanding securities;

(ii) any Person, or Persons acting as a group (within the meaning of
Section 409A), acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such Person or Persons), directly or
indirectly, including by purchase, merger, consolidation or otherwise, ownership
of securities of the Company that represents thirty percent (30%) or more of the
total voting power of the Company’s then outstanding voting securities;

(iii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, at the Grant Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating or the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least a majority of the directors before the date of
such appointment or election or whose appointment, election or nomination for
election was previously so approved or recommended; or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company and such liquidation is actually commenced or there is consummated
an agreement for the sale or disposition by the Company of all or substantially
all of the Company’s assets (or any transaction having a similar effect), other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale. For purposes hereof, a “sale or other
disposition by the Company of all or substantially all of the Company’s assets”
will not be deemed to have occurred if the sale involves assets having a total
gross fair market value of less than forty percent (40%) of the total gross fair
market value of all assets of the Company immediately prior to such sale.

 

-6-



--------------------------------------------------------------------------------

For purposes of this definition, the following terms shall have the following
meanings:

(A) “Exchange Act” means the Securities and Exchange Act of 1934, as amended
from time to time;

(B) “Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (1) the Company, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (3) an employee
benefit plan of the Company, (4) an underwriter temporarily holding securities
pursuant to an offering of such securities or (5) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of shares of Common Stock.

(d) “Committee” means the Management Development and Compensation Committee of
the Board or such other committee of the Board as the Board may designate from
time to time.

(e) “Dividend Equivalent” means an amount of cash equal to all dividends and
other distributions (or the economic equivalent thereof) that are payable by the
Company on one share of Common Stock to stockholders of record, which, in the
discretion of the Committee, may be awarded (a) in connection with any Award
under the Plan while such Award is outstanding or otherwise subject to a
Restriction Period and on a like number of shares of Common Stock under such
Award or (b) singly.

(f) “Retirement” means the voluntary resignation of employment by Employee,
after Employee: (i) has attained the age of 55 or greater; (ii) has a sum of age
plus full years of Service with the Company equal to 65 or greater; and,
(iii) has completed at least 5 consecutive full years of Service with the
Company during the 5 year period immediately preceding the resignation.

(g) “Service” is measured from Employee’s original date of hire by the Company,
except as provided below. In the case of a break of employment by Employee from
the Company of one year or more in length, Employee’s service before the break
of employment shall not be included in his or her Service hereunder. In the case
of service with an entity acquired by the Company, Employee’s service with such
entity shall be considered Service hereunder, so long as Employee remained
continuously employed with such predecessor company(ies) and the Company. In the
case of a break of employment between a predecessor company and the Company of
any length, Employee’s Service shall be measured from the original date of hire
by the Company and shall not include any service with any predecessor company.

(h) “Termination of Employment” means the termination of Employee’s employment
with the Company. Temporary absences from employment because of illness,
vacation or leave of absence and transfers among Waste Management, Inc. and its
Subsidiaries and Affiliates will not be considered a Termination of Employment.
Any questions as to whether and when there has been a Termination of Employment,
and the cause of such termination, shall be determined by the Committee, and its
determination will be final.

 

-7-



--------------------------------------------------------------------------------

(i) “Window Period” means the period commencing on the date six months
immediately prior to the date on which a Change in Control first occurs and
ending the second anniversary of the date on which a Change in Control occurs.

17. Entire Agreement.

(a) Employee hereby acknowledges that he or she has received, reviewed and
accepted the terms and conditions applicable to this Agreement. Employee hereby
accepts such terms and conditions, subject to the provisions of the Plan and
administrative interpretations thereof. Employee further agrees that such terms
and conditions will control this Agreement, notwithstanding any provisions in
any employment agreement or in any prior awards.

(b) Employee hereby acknowledges that he or she is to consult with and rely upon
only Employee’s own tax, legal, and financial advisors regarding the
consequences and risks of this Agreement and the award of Restricted Stock
Units.

(c) This Agreement may not be amended or modified except by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

18. Compliance with Code Section 409A. It is the intention of the Company and
Employee that his Agreement not result in an unfavorable tax consequences to
Employee under Code Section 409A. Accordingly, Employee consents to any
amendment of this Agreement as the Company may reasonably make in furtherance of
such intention, and the Company shall promptly provide, or make available to,
Employee a copy of such amendment. Any such amendments shall be made in a manner
that preserves to the maximum extent possible the intended benefits to Employee.
This paragraph 18 does not create an obligation on the part of Company to modify
this Agreement and does not guarantee that the amounts or benefits owed under
the Agreement will not be subject to interest and penalties under Code
Section 409A.

19. Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Restricted Stock Units awarded under this Agreement or
the Plan by electronic means or request Employee’s consent to participate in the
administration of this Agreement and the Plan by electronic means. Employee
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

20. Use of Personal Data. By executing this Agreement, Employee acknowledges and
agrees to the collection, use, processing and transfer of certain personal data,
including his or her name, salary, nationality, job title, position, social
security number (or other tax identification number) and details of all past
Awards and current Awards outstanding under the Plan (“Data”), for the purpose
of managing and administering the Plan. Employee is not obliged to consent to

 

-8-



--------------------------------------------------------------------------------

such collection, use, processing and transfer of personal data, but a refusal to
provide such consent may affect his or her ability to participate in the Plan.
The Company, or its Subsidiaries, may transfer Data among themselves or to third
parties as necessary for the purpose of implementation, administration and
management of the Plan. These various recipients of Data may be located
elsewhere throughout the world. Employee authorizes these various recipients of
Data to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Plan. Employee may, at any time, review Data with respect to Employee and
require any necessary amendments to such Data. The Participant may withdraw his
or her consent to use Data herein by notifying the Company in writing; however,
the Participant understands that by withdrawing his or her consent to use Data,
the Participant may affect his or her ability to participate in the Plan.

21. Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.

IN WITNESS WHEREOF, Waste Management, Inc. has caused this Agreement to be duly
executed by one of its officers thereunto duly authorized and Employee has
executed this Agreement, effective as of the day and year first above written.

 

WASTE MANAGEMENT, INC.

LOGO [g374952g89u03.jpg] James E. Trevathan Employee Accepted by electronic
confirmation

 

-9-